DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bowles and further in view of Ghourchian et al. (US Pub. 20190213857 A1).

Regarding claim 1, Bowles discloses a computer-implemented method for authenticating a user at a kiosk device (abstract), the method being executed by one or more processors and comprising:
identifying a target user in proximity to a kiosk (para. 80- In block 602, the routine 600 begins by photographing the user, as described above with reference to block 402 of FIG. 4. Next, in block 603, the routine 600 analyzes the photograph or photographs to generate feature data corresponding to the current photograph; para. 59- n one aspect of the illustrated embodiment, however, the verification system 380 further includes a biometric reader, such as the biometric reader 114 of the kiosk 100 of FIG. 1 (e.g., a fingerprint reader). For example, the biometric reader 114 can capture a biometric identifier or biometric information about the user 101, such as an image of a fingerprint of the user 101 or a scan of the iris of the user's eye.);
	detecting, using equipment on or in proximity to the kiosk a signal (para. 40- n some embodiments, one or more of the cameras 116a-c can be movable to facilitate viewing of kiosk users, as well as other individuals in the proximity of the kiosk), 
determining a candidate user to compare to the target user (para. 81- In decision block 606, the routine 600 determines whether a database, such as the database 340 of FIG. 3B, contains any feature data that was previously associated with the user 101 identified by the identification information. For example, the routine 600 can generate an identifier such as the identifier 317 of FIG. 3B based on the identification information and then query a local database of the kiosk 100 and/or a remote database to determine whether the user 101 is a repeat customer who has previously been photographed at a kiosk. If no feature data associated with the user exists in the databases, such as would be the case for a first time user of the kiosk 100, then the routine 600 proceeds to block 607. In block 607, the routine 600 proceeds to compare the current photograph(s) of the user taken in block 602 to a user identification picture, such as described above with reference to FIG. 4. After block 607, the routine 600 ends. Returning to decision block 606, however, if feature data has previously been associated with the user's ID, then the routine 600 proceeds from decision block 606 to block 608.);
	retrieving reference data for the candidate user (para. 82- n block 608, the routine 600 obtains prior feature data associated with the user's identification information from the database. For example, the routine 600 can look up prior feature data in a data structure indexed by the unique identifier 317. In some embodiments, for example, the routine 600 can retrieve one or more photographs of the user along with feature data that was previously generated from the one or more photographs and stored in the database. In other embodiments, the routine 600 can retrieve one or more photographs of the user and then generate feature data from the one or more photographs.);
	comparing the feature vector to the reference data for the candidate user to determine a likelihood that the target user is the candidate user (para. 83- In block 610, the routine 600 determines a level of similarity of the current feature data and the prior feature data by comparing the current feature data generated in block 603 to the prior feature data obtained in block 608. For example, the routine 600 can assign a probability score, such as a value between zero and one, representing the likelihood that the user photographed in block 602 is the same user whose photograph(s) were retrieved from the database, i.e., the identified user); and
customizing a kiosk application for the target user based on the determined likelihood (para. 85- n block 620, the routine 600 determines whether the positively identified user 101 is allowed to use the kiosk 100, based on information about the user 101 stored in the database. For example, the database may indicate that the user 101 is a repeat customer who has conducted successful transactions at the kiosk 100. In that instance, the routine 600 approves the user 101 and allows the user 101 to proceed with the current transaction at the kiosk 100. As another example, the database may contain an indication that the user is on a do-not-buy list (e.g., the list described above with reference to FIG. 3C) as a result of having sold or tried to sell a stolen phone at the kiosk 100 on a prior occasion. In that instance, the routine 600 prohibits the user 101 from proceeding with the transaction at the kiosk 100. For example, the kiosk 100 can return any electronic device submitted by the user 101, and present a message on the display screen 104 stating that the kiosk 100 will not do business with the user 101.).
	Bowles does not specifically teach detecting a wireless signal that passed through a body of the target user, deflected off the body of the target user, or both passed through and deflected off the body of the target user, and processing the wireless signal to identify an effect of the body of the target user on the wireless signal the feature vector based on the effect of the body and including at least motion characteristics of the target user as the target user approaches the kiosk.  However, this concept is known and used in the art as evidenced by Ghourchian (see para. 30, 36, 62) and therefore, one skilled in the art would have found it obvious to utilize it in Bowles as a simple known alternative to the biometrics used in Bowles for recognizing a user.  

Regarding claim 2 (Original), Bowles discloses in the computer-implemented method of claim 1, wherein the target user is a user which has not yet been positively identified. (para. 81- In decision block 606, the routine 600 determines whether a database, such as the database 340 of FIG. 3B, contains any feature data that was previously associated with the user 101 identified by the identification information. For example, the routine 600 can generate an identifier such as the identifier 317 of FIG. 3B based on the identification information and then query a local database of the kiosk 100 and/or a remote database to determine whether the user 101 is a repeat customer who has previously been photographed at a kiosk. If no feature data associated with the user exists in the databases, such as would be the case for a first time user of the kiosk 100, then the routine 600 proceeds to block 607.)

Regarding claim 3 (Currently Amended), Ghourchian discloses in the computer-implemented method of claim 1, wherein the motion characteristics include gait characteristics of the target user, and wherein the method comprises determining the gait characteristics based on the effect of the body on the wireless signal. (para. 102- Once an entrance to the sensing area is confirmed, the next step is to identify the person who walked into the area from their specific gait pattern. Similarly, this block uses the measurements collected from wireless devices within the sensing area to identify the walking patterns. Since the action of walking is usually performed in a periodic fashion, the very first intuitive step of gait recognition is to detect the characteristics of the gait cycle and then construct a unique signature from this cycle. For example, in addition to the variance of CSI magnitudes of all data streams, a feature set including phase information, peak-counts and histogram information can be leveraged to build unique walking signatures.)

Regarding claim 4 (Currently Amended), Ghourchian discloses in the computer-implemented method of claim 1, wherein the wireless signal comprises a WiFi signal or a Bluetooth signal. (para. 30, 36)

Regarding claim 5 (Original), Bowles discloses in the computer-implemented method of claim 1, wherein customizing the kiosk application comprises granting access to the kiosk application when the determined likelihood is more than a predetermined threshold. (para. 84- the routine 600 determines whether the level of similarity between the feature data generated from the current photograph of the user's face and the previously recorded feature data is above a preset threshold. If the level of similarity is not above the threshold, then the routine 600 proceeds to block 616 and provides the similarity score and the user's data (including, e.g., the information from the user's ID card, the current photo of the user 101 at the kiosk, and the previously saved image of the user associated with the ID card) to the remote operator. For example, the routine 600 can display the information and/or an action recommendation on a verification station computer screen, such as the screen 332 described above with reference to FIG. 3B. The remote operator can review the information to determine whether he or she disagrees with the conclusion of the computer-implemented verification process based on the operator's real-time assessment of the user. In decision block 618, if the remote operator determines that the current photograph of the user sufficiently matches the prior photograph, then the routine 600 proceeds to block 620. Otherwise, the routine 600 proceeds to block 607.)

Regarding claim 6 (Original), Bowles discloses in the computer-implemented method of claim 5, wherein customizing the kiosk application comprises denying access to the kiosk application when the determined likelihood is less than the predetermined threshold. (para. 69- In some embodiments, the routine 400 can make authentication decisions automatically based on the level of similarity. In decision block 410, for example, the routine 400 determines whether the level of similarity between the current photograph feature data and the ID picture feature data is above a preset lower threshold. The lower threshold could be, for example, a 20% level of similarity. If the level of similarity between the current photograph feature data and the ID picture feature data is below the lower threshold, e.g., 18% then the routine 400 proceeds to block 418, preventing the user 101 from proceeding with the transaction.)

Regarding claim 7 (Original), Bowles discloses in the computer-implemented method of claim 1, wherein determining the candidate user comprises receiving an identifier of the candidate user. (para. 53- The ID recognition component 315 is configured to analyze an image 304 of an ID card (e.g., the driver's license 303) to obtain information that can identify the cardholder (e.g., name, sex, birthdate, etc.), and then determine whether the database 340 contains information (e.g., photographs and/or feature data) associated with the cardholder. For example, the ID recognition component 315 can be configured to scan the ID card image 304 for text such as the cardholder's name, a unique driver's license number, and/or a combination of data about the cardholder displayed or otherwise encoded on the ID card 303. In some embodiments, the ID recognition component 315 can utilize optical character recognition (OCR) techniques to convert portions of the ID image 304 to text. The ID recognition component 315 can also decode data encoded in a visual barcode such as a 1D or 2D barcode or a QR code. Those of ordinary skill in the relevant art understand such OCR and barcode decoding techniques. In other embodiments, the ID recognition component 315 can also receive data encoded on, e.g., a magnetic stripe, radio-frequency chip, or other format, and read from the ID card 303 by a suitable reader, such as the scanner 112. The ID recognition component 315 produces an identifier 317 (e.g., an alphanumeric string, a numeric identifier, or a set of multiple data fields) that identifies the cardholder of the ID card 303. For example, the ID recognition component 315 can use one or more of the name, birthday, biometric information, and/or card number (e.g., driver's license number) on the ID card 303 to identify the cardholder. The ID recognition component 315 can also generate an identifier 317 such as a cryptographic hash value based on the information displayed on the ID card 303 to uniquely identify the cardholder.)

Regarding claim 8 (Original), Bowles discloses in the computer-implemented method of claim 1, wherein determining the candidate user comprises identifying the candidate user based on a portion of the feature vector. (para. 43, 57)

Regarding claims 9-14, they merely recite a computer program that when executed, performs the functional steps of method claims 1-6, and thus, rejected for the same rationale.

Regarding claims 15-20, they are rejected as applied to claims 1-6 because a corresponding system would have been necessitated to carry forth the method steps of claim 1-6.  The applied prior art also discloses the corresponding architecture.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/            Examiner, Art Unit 2433         

/JEFFREY C PWU/           Supervisory Patent Examiner, Art Unit 2433